  USDC IN/ND case 1:20-cv-00012-WCL document 18 filed 11/04/20 page 1 of 26



                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF INDIANA

WANDA B.1,                                           )
                                                     )
        Plaintiff,                                   )
                                                     )
   v.                                                )     CIVIL NO. 1:20cv12
                                                     )
ANDREW M. SAUL,                                      )
Commissioner of Social Security,                     )
                                                     )
        Defendant.                                   )

                                        OPINION AND ORDER

        This matter is before the court for judicial review of a final decision of the defendant

Commissioner of Social Security Administration denying Plaintiff's application for Disability

Insurance Benefits (DIB) and Supplemental Security Income (SSI) as provided for in the Social

Security Act. Section 205(g) of the Act provides, inter alia, "[a]s part of his answer, the

[Commissioner] shall file a certified copy of the transcript of the record including the evidence

upon which the findings and decision complained of are based. The court shall have the power to

enter, upon the pleadings and transcript of the record, a judgment affirming, modifying, or

reversing the decision of the [Commissioner], with or without remanding the case for a

rehearing." It also provides, "[t]he findings of the [Commissioner] as to any fact, if supported by

substantial evidence, shall be conclusive. . . ." 42 U.S.C. §405(g).

        The law provides that an applicant for disability benefits must establish an "inability to

engage in any substantial gainful activity by reason of any medically determinable physical or

mental impairment which can be expected to last for a continuous period of no less than 12



        1
            For privacy purposes, Plaintiff’s full name will not be used in this Order.
  USDC IN/ND case 1:20-cv-00012-WCL document 18 filed 11/04/20 page 2 of 26


months. . . ." 42 U.S.C. §416(i)(1); 42 U.S.C. §423(d)(1)(A). A physical or mental impairment

is "an impairment that results from anatomical, physiological, or psychological abnormalities

which are demonstrable by medically acceptable clinical and laboratory diagnostic techniques." 42

U.S.C. §423(d)(3). It is not enough for a plaintiff to establish that an impairment exists. It must

be shown that the impairment is severe enough to preclude the plaintiff from engaging in

substantial gainful activity. Gotshaw v. Ribicoff, 307 F.2d 840 (7th Cir. 1962), cert. denied, 372

U.S. 945 (1963); Garcia v. Califano, 463 F.Supp. 1098 (N.D.Ill. 1979). It is well established

that the burden of proving entitlement to disability insurance benefits is on the plaintiff. See

Jeralds v. Richardson, 445 F.2d 36 (7th Cir. 1971); Kutchman v. Cohen, 425 F.2d 20 (7th Cir.

1970).

         Given the foregoing framework, "[t]he question before [this court] is whether the record

as a whole contains substantial evidence to support the [Commissioner’s] findings." Garfield v.

Schweiker, 732 F.2d 605, 607 (7th Cir. 1984) citing Whitney v. Schweiker, 695 F.2d 784, 786

(7th Cir. 1982); 42 U.S.C. §405(g). "Substantial evidence is defined as 'more than a mere

scintilla. It means such relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.'" Rhoderick v. Heckler, 737 F.2d 714, 715 (7th Cir. 1984) quoting

Richardson v. Perales, 402 U.S. 389, 401, 91 S.Ct. 1410, 1427 (1971); see Allen v. Weinberger,

552 F.2d 781, 784 (7th Cir. 1977). "If the record contains such support [it] must [be] affirmed,

42 U.S.C. §405(g), unless there has been an error of law." Garfield, supra at 607; see also

Schnoll v. Harris, 636 F.2d 1146, 1150 (7th Cir. 1980).

         In the present matter, after consideration of the entire record, the Administrative Law

Judge (“ALJ”) made the following findings:


                                                  2
USDC IN/ND case 1:20-cv-00012-WCL document 18 filed 11/04/20 page 3 of 26


    1.    The claimant meets the insured status requirements of the Social Security Act
          through June 30, 2013.

    2.    The claimant has not engaged in substantial gainful activity since March 22, 2017,
          the alleged onset date (20 CFR 404.1571 et seq., and 416.971 et seq.).

    3.    The claimant has the following severe impairments: schizophrenia and borderline
          intellectual function (Exhibits 1F to 15F)(20 CFR 404. 1520(c) and 416.920(c)).

    4.    The claimant does not have an impairment or combination of impairments that
          meets or medically equals the severity of one of the listed impairments in 20 CFR
          Part 404, Subpart P, Appendix 1 (20 CFR 1520(d), 404.1525, 404.1526,
          416.920(d), 416.925 and 416.926).

    5.    After careful consideration of the entire record, the undersigned finds that the
          claimant has the residual functional capacity to perform a full range of work at all
          exertional levels but with the following nonexertional limitations. The claimant has
          no exertional limitations, but due to unsupported, but possible allegations for
          lightheadedness, she should not climb ladders, ropes of [sic] scaffolds nor work at
          unprotected heights or around dangerous machinery. The claimant is also limited
          to simple routine work not done at production rate pace, and she retains the
          functional capacity to interact and react appropriately with supervisors, coworkers
          and the general public on an occasional basis.

    6.    The claimant is unable to perform past relevant work (20 CFR 404.1565 and
          416.965).

    7.    The claimant was born on October 7, 1963, and was 53 years old, which is defined
          as an individual closely approaching advanced age, on the alleged disability onset
          date (20 CFR 1563 and 416.963).

    8.    The claimant has at least a high school education and is able to communicate in
          English (20 CFR 404.1564 and 416.964).

    9.    Transferability of job skills is not material to the determination of disability because
          using the Medical-Vocational Rules as a framework supports a finding that the
          claimant is “not disabled,” whether or not the claimant has transferable job skills
          (See SSR 82-41 and 20 CFR Part 404, Subpart P, Appendix 2).

    10.   Considering the claimant’s age, education, work experience, and residual
          functional capacity, there are jobs that exist in significant numbers in the national
          economy that the claimant can perform (20 CFR 404.1569, 404.1569a, 416.969,
          and 416.969a).


                                             3
  USDC IN/ND case 1:20-cv-00012-WCL document 18 filed 11/04/20 page 4 of 26


       11.      The claimant has not been under a disability, as defined in the Social Security Act,
                from March 22, 2017, through the date of this decision (20 CFR 404.1520(g) and
                416.920(g)).

(Tr. 26- 35).

       Based upon these findings, the ALJ determined that Plaintiff was not entitled to benefits.

The ALJ’s decision became the final agency decision when the Appeals Council denied review.

This appeal followed.

       Plaintiff filed her opening brief on August 28, 2020. On October 8, 2020 the defendant

filed a memorandum in support of the Commissioner’s decision, to which Plaintiff replied on

October 22, 2020. Upon full review of the record in this cause, this court is of the view that the

ALJ’s decision should be remanded.

       A five step test has been established to determine whether a claimant is disabled. See

Singleton v. Bowen, 841 F.2d 710, 711 (7th Cir. 1988); Bowen v. Yuckert, 107 S.Ct. 2287, 2290-

91 (1987). The United States Court of Appeals for the Seventh Circuit has summarized that test

as follows:

                The following steps are addressed in order: (1) Is the claimant
                presently unemployed? (2) Is the claimant's impairment "severe"?
                (3) Does the impairment meet or exceed one of a list of specific
                impairments? (4) Is the claimant unable to perform his or her
                former occupation? (5) Is the claimant unable to perform any other
                work within the economy? An affirmative answer leads either to the
                next step or, on steps 3 and 5, to a finding that the claimant is
                disabled. A negative answer at any point, other than step 3, stops
                the inquiry and leads to a determination that the claimant is not
                disabled.


Nelson v. Bowen, 855 F.2d 503, 504 n.2 (7th Cir. 1988); Zalewski v. Heckler, 760 F.2d 160, 162

n.2 (7th Cir. 1985); accord Halvorsen v. Heckler, 743 F.2d 1221 (7th Cir. 1984). From the nature


                                                  4
  USDC IN/ND case 1:20-cv-00012-WCL document 18 filed 11/04/20 page 5 of 26


of the ALJ's decision to deny benefits, it is clear that Step 5 was the determinative inquiry.

       Plaintiff was born in October 1963 and was in the age category of “closely approaching

advanced age” as of her amended alleged onset date; she switched age categories to “advanced

age” two months prior to the ALJ’s December 2018 decision (AR 61).

       Plaintiff completed the 12th grade and has a history of placement in special education

classes (AR 212, 312). She worked in the past as a dietary aid at Kingston Care Center and at an

eyeglass lab at Eye Mart Express (AR 46-49, 56, 201-202, 212). Plaintiff has not worked since

2008 (AR 46, 205, 208).

       Plaintiff testified at the hearing before ALJ Carlton in September 2018 (AR 41). She

reported she was unable to work because she would hear voices and that she gets very lightheaded

(AR 49). She took medication which controlled the voices, and it had been about a year since she

had last heard them (AR 49). She still experienced some paranoia, even with medication, and

thought people were watching her and looking into her window at home (AR 50). Along with

paranoia, she experienced lightheadedness almost every day. Id. She thought this was caused by a

medication she was on for high blood pressure and the medication Zyprexa (AR 50-51). She had

been experiencing lightheadedness for about two years, but her doctor did not want to switch her

medication unless her condition became a lot worse (AR 54). The lightheadedness could last all

day, and sometimes it would last only half the day (AR 51).

       Plaintiff last worked in 2008 when she was employed part-time at Kingston Healthcare

Company (AR 46). Before working at Kingston, she worked at Eye Mart Express in the lab that

manufactured eyeglasses (AR 47-48). She mostly stood in that job and did not do any heavy lifting

(AR 49).


                                                  5
  USDC IN/ND case 1:20-cv-00012-WCL document 18 filed 11/04/20 page 6 of 26


       Plaintiff lived in an apartment with her 18-year-old son who helped with some

of the cleaning; it was hard for her to do chores around the house (AR 51-52). If she was out and

about, she walked very slowly if she became lightheaded. Id. She would lie down or take a nap to

get rid of the lightheadedness. Id. She was not able to sit or stand for a long period of time due to

lightheadedness and back pain (AR 53).

       In June 2017 a state agency consultant with the Indiana Disability Determination Bureau

(DDB), Joshua Eskonen, D.O., reviewed Plaintiff’s claim at the initial level of review and found

that Plaintiff’s physical impairments were not severe (“NS”) (AR 75). A state agency

psychological consultant, Kari Kennedy, Psy.D., considered Plaintiff’s mental impairments under

listings 12.03 (Schizophrenia Spectrum and Other Psychotic Disorders) and 12.11

(Neurodevelopmental Disorders) (AR 75-76). Under the functional “B” criteria of the mental

impairment listings, Dr. Kennedy assessed moderate limitations in the ability to (1) understand,

remember, or apply information; and (2) concentrate, persist, and maintain pace (AR 76). As part

of the assessment of Plaintiff’s mental RFC, Dr. Kennedy assessed moderate limitations in (1)

understanding, remembering, and carrying out detailed instructions; (2) maintaining attention and

concentration for extended periods; and (3) completing a normal workday and workweek without

interruptions from psychologically based symptoms and performing at a consistent pace without an

unreasonable number and length of rest periods (AR 77-78).

       In October 2017, another state agency medical consultant, J.V. Corcoran, M.D., reviewed

the claim upon reconsideration, and affirmed the initial assessment of a non-severe physical

impairment (AR 100-101). Another state agency psychological consultant, Donna Unversaw,

Ph.D., reviewed the claim upon reconsideration and affirmed the initial assessment of Dr. Kennedy


                                                  6
  USDC IN/ND case 1:20-cv-00012-WCL document 18 filed 11/04/20 page 7 of 26


(AR 102-106).

       In June 2017 Leslie Predina, Ph.D. performed a mental examination and administered

intelligence testing at the request of the Indiana DDB (AR 765-768). Dr. Predina observed that

Plaintiff appeared to put forth good effort (AR 766). Her affect was flat, her ability to sustain

concentration and persistence appeared impaired, she processed information slowly, and she

appeared to have minor problems recalling information (AR 766). On the Wechsler Adult

Intelligence Test (WAIS-IV), Plaintiff’s level of cognitive functioning fell within the borderline

range and well below most of her same-aged peers. Id. Verbal comprehension and full-scale IQ

were in the 2nd percentile, and working memory was in the 4th percentile (AR 768).

       Dr. Predina assessed borderline intellectual functioning and schizophrenia “per report.”

(AR767). She opined that Plaintiff should not be considered capable of managing her own finances

and may struggle to get along with supervisors and coworkers when she has active symptoms of

schizophrenia (AR 767). Dr. Predina concluded that Plaintiff would likely have problems recalling

tasks on a job. Id. Her ability to sustain concentration and persistence appeared impaired, and she

would likely have some problems being able to concentrate and persist on job responsibilities. Id.

       A “Special Class Application and Enrollment Record” from Fort Wayne Community

Schools reflects that Plaintiff obtained a score of 66 on Stanford Binet (“Binet”) intelligence

testing performed in 1978. (AR 317). An E.M.H. (Educable Mentally Handicap) program was

recommended for Plaintiff.

       Plaintiff was initially referred to Park Center by Parkview Behavioral Health in 2010 after

being discharged from inpatient treatment following the onset of auditory hallucinations (AR 492).

She had experienced the auditory hallucinations for about two months prior to seeking treatment


                                                  7
  USDC IN/ND case 1:20-cv-00012-WCL document 18 filed 11/04/20 page 8 of 26


and was unable to identify an etiology for the onset of her symptoms. Id. She experienced voices

that wanted to “frighten her” and talked to her everywhere she went, from the grocery store to

church, and sometimes they talked to her through intercom systems. Id. She had minimal insight

into her mental illness. Id.

        Park Center performed an updated diagnostic assessment in October 2012. Id. Plaintiff

was flat and guarded about disclosing personal information (AR 492). She was diagnosed with

Psychotic Disorder and was taking the medication Zyprexa (AR 493, 498-500). At medication

management follow-up appointments in 2013, 2014 and 2015 Plaintiff reported Zyprexa worked

well though at times she appeared distractible, detached, and presented with a flat mood (AR 514-

515, 536, 552-554, 563, 588, 601, 609, 617, 700, 772, 819).

        In July 2015 Plaintiff disclosed that she had an episode a year ago when she heard voices;

she admitted that she experienced stress from her husband at that time (AR 585). At that visit she

agreed to decrease her dose of Zyprexa. Id. In April 2016 Plaintiff noted that reducing the dosage

of the Zyprexa was not a problem, and the plan was to continue to reduce the dosage (AR 601). In

July 2017 Zyprexa was working well, but she experienced some paranoia (AR 772). Plaintiff had

also recently been diagnosed with diabetes mellitus and was on hypertension medication. On a test

of recent recall at that time, Plaintiff could only recall one out of three items (AR 771). In October

2017 Plaintiff was experiencing increasing paranoia related to her neighbors and agreed to increase

the dose of Zyprexa (AR 810). In April 2018 Plaintiff reported a decrease in paranoia with the

increased dosage of Zyprexa (AR 824).

        In support of remand, Plaintiff first argues that the Agency did not carry its burden of

proof at Step Five because the vocational findings are founded upon legal error and not supported


                                                  8
  USDC IN/ND case 1:20-cv-00012-WCL document 18 filed 11/04/20 page 9 of 26


by sustantial evidence. The validity of a Step Five finding based on testimony from a vocational

expert is dependent upon an accurate RFC finding, because the Commissioner must produce

reliable evidence of a significant number of jobs existing in the national economy for a person

matching the claimant’s vocational profile. Zurawski v. Halter, 245 F.3d 881, 886 (7th Cir. 2001).

In this case, Plaintiff argues that the vocational findings are deficient because they do not reflect a

finding based on a legally sufficient and factually supported assessment of what Plaintiff is able to

do on a sustained basis in a work setting. Plaintiff argues that the ALJ’s RFC determination

employs reasoning that is contrary to the law and is not based on substantial evidence and, thus,

the resulting vocational finding is insufficient to support the ALJ’s determination that there exists a

significant number of jobs for an individual with Plaintiff’s vocational profile.

        The RFC is an assessment of what work-related activities the claimant can perform despite

her limitations. Dixon v. Massanari, 270 F.3d 1171, 1178 (7th Cir. 2001); 20 C.F.R. § 416.945

(a)(1). When determining an individual's RFC, the ALJ must consider the combined effects of all

limitations that arise from medically determinable impairments based on the record as a whole,

even those that would not be considered severe in isolation. Thomas v. Colvin, 745 F.3d 802, 807

(7th Cir. 2014); Terry v. Astrue, 580 F.3d 471, 477 (7th Cir. 2009); Getch v. Astrue, 539 F.3d

473, 483 (7th Cir. 2008); 20 C.F.R. § 416.923. Similarly, to elicit reliable evidence from a

vocational expert, an ALJ must pose hypothetical questions to the witness that include all

limitations supported by the medical evidence in the record. O'Connor-Spinner, 627 F.3d at 620.

Plaintiff argues that the RFC in this case does not include all of her credible limitations and does

not adequately account for her inability to sustain the rigors of full-time employment.

        Plaintiff contends that the ALJ’s mental RFC and corresponding hypothetical to the VE


                                                   9
 USDC IN/ND case 1:20-cv-00012-WCL document 18 filed 11/04/20 page 10 of 26


failed to capture Plaintiff’s moderate limitations with concentration, persistence, pace and social

interaction. In the hypothetical posed to the VE, which the ALJ ultimately adopted as the RFC

finding, the ALJ determined that Plaintiff had the mental ability to (1) perform simple routine work

not done at a production rate pace; and (2) interact and react appropriately with supervisors,

coworkers and the general public on an occasional basis (AR 32, 56- 57). Plaintiff argues that the

ALJ failed to reconcile his assessment of Plaintiff’s functional capacity with the weight he afforded

to the medical opinions of non-examining state agency psychological consultants, Drs. Kennedy

and Unversaw, and the examining psychologist for SSA, Dr. Predina.

       State agency non-examining psychological consultants, Drs. Kennedy and Unversaw,

whose opinions the ALJ afforded “great weight,” rated Plaintiff’s abilities as moderately limited in

the following areas: (1) understand, remember, and carryout detailed instructions (AR 77-78,

104); (2) maintain attention and concentration for extended periods (AR 78, 104); and (3)

complete a normal workday and workweek without interruption from psychologically based

symptoms and perform at a consistent pace without an unreasonable number and length of rest

periods (AR 78, 105).

       Those consultants concluded that Plaintiff appeared capable of unskilled work and could

understand, carry out, and remember simple instructions, make judgments commensurate with

functions of unskilled work, respond appropriately to brief supervision and interactions with

coworkers and work situations, and deal with changes in a routine work setting (AR 79, 106).

Plaintiff, however, maintains that the ALJ failed to capture her moderate deficits in concentration,

persistence, and pace in the RFC assessment and corresponding hypothetical to the VE. Plaintiff

contends that the ALJ failed to explain how limiting Plaintiff to “simple routine work not done at a


                                                 10
 USDC IN/ND case 1:20-cv-00012-WCL document 18 filed 11/04/20 page 11 of 26


production rate pace” accounted for the moderate limitations in (1) understanding remembering,

and carrying-out detailed instructions; (2) maintaining attention and concentration for extended

periods; and (3) completing a normal workday and workweek without interruption from

psychologically based symptoms and performing at a consistent pace without an unreasonable

number and length of rest periods.

       The ALJ’s mental RFC assessment in the present case is merely a limitation to unskilled

work with an undefined limitation of no “production rate pace.” Plaintiff notes that this is precisely

the type of canned, non-specific mental RFC assessment that the Seventh Circuit and district

courts have repeatedly determined fails to capture a claimant’s moderate limitations with

concentration, persistence, or pace. See, e.g., Hill v. Saul, No. 3:18-CV-582 JD, 2019 U.S. Dist.

LEXIS 142738, at *9-11 (N.D. Ind. Aug. 21, 2019) (citing Varga v. Colvin, 794 F.3d 809,

813-15 (7th Cir. 2015)); see also DeCamp v. Berryhill, 916 F.3d 671, 676 (7th Cir. 2019).

Plaintiff claims that, here, the error is compounded because the ALJ failed to define for the VE

what is meant by no “production rate pace.” See id.

       Although the Seventh Circuit has held that an ALJ may rely on the state agency

psychological consultant’s narrative RFC assessment where the consultant adequately translates

the checklist observations, Plaintiff points out that that did not happen in this case. Johansen v.

Barnhart, 314 F.3d 283, 285-86 (7th Cir. 2002). The ALJ also omitted a discussion of the

“check-box limitations” and failed to account for those in his hypothetical which is an error. Long

v. Berryhill, 3:19-cv-00155-JD, 2020 U.S. Dis. LEXIS 76125,*11-12 (N.D. Ind. Apr. 20, 2020).

Where a reviewer “checks a box” indicating a limitation, the ALJ needs to explain how that was

accounted for in the RFC assessment, particularly where the ALJ relied on that opinion. Yurt, 758


                                                  11
 USDC IN/ND case 1:20-cv-00012-WCL document 18 filed 11/04/20 page 12 of 26


F.3d at 858. In this case, neither the ALJ nor the state agency psychological consultants translated

the moderate limitations in (1) maintaining attention, and concentration for extended periods; and

(2) completing a normal workday and workweek without interruption from psychologically based

symptoms and performing at a consistent pace without an unreasonable number and length of rest

periods in the RFC assessment. Limiting the complexity of a task does not address the individual’s

ability to continue to perform a task over an extended period of time. Varga v. Colvin, 794 F.3d

809, 814-15 (7th Cir. 2015); Crump v. Saul, 932 F.3d 567, 570 (7th Cir. 2019) (“observing that a

person can perform simple and repetitive tasks says nothing about whether the individual can do

so on a sustained basis, including, for example, over the course of a standard eight-hour work

shift”).

           The Seventh Circuit has also rejected, as insufficient to account for deficiencies in

concentration, persistence or pace, a limitation to “production rate pace” or similar limitations.

DeCamp, 916 F.3d at 676 ("there is no basis to suggest that eliminating jobs with strict production

quotas or a fast pace may serve as a proxy for including a moderate limitation on concentration,

persistence, and pace"). Thus Plaintiff argues that, given the lack of explanation and “logical

bridge,” and in light of the Seventh Circuit's holdings, the imposed limitations “cannot be

reflexively applied” to account for Plaintiff’s difficulties.

           As with the state agency medical consultant opinions, the ALJ gave “great weight” to Dr.

Predina’s assessment (Ex. 7F page 3) (AR 28). Plaintiff points out that Dr. Predina’s

psychological evaluation of Plaintiff with Wechsler Adult Intelligence (WAIS-IV) testing also

supports greater deficits in concentration, persistence, and pace than the ALJ assessed (AR 768).

Despite affording Dr. Predina’s opinion “great weight,” the ALJ failed to explain how the assessed


                                                     12
 USDC IN/ND case 1:20-cv-00012-WCL document 18 filed 11/04/20 page 13 of 26


mental RFC accounted for Dr. Predina’s opinion that Plaintiff would likely have problems recalling

tasks on a job and sustaining concentration and persistence (AR 767).

       Even though medications largely controlled Plaintiff’s psychotic symptoms, she still had

difficulty recalling recent information (remembering only 1 of 3 items), episodes of paranoia, and

long-standing intellectual deficits (AR 317, 771-772, 809-810, 813-814, 817, 819, 822, 824).

Moreover, evidence of stability alone does not suggest that Plaintiff could engage in substantial

gainful activity. Murphy v. Colvin, 759 F.3d 811, 818-19 (7th Cir. 2014). "Baseline level of

stability" for Plaintiff who continued to experience episodic paranoia in the context of an

intellectual disability, was not baseline normal and could have constituted baseline disability.

Antonio P. v. Saul, 2:19-cv-375, 2020 U.S. Dist. LEXIS 68320, at *45 (N.D. Ind. Apr. 20, 2020).

       Although the ALJ gave the medical opinion from Park Center “no weight,” Plaintiff argues

that the opinion from Sandra Nowlin, a social worker at Park Center, also supports a finding that

Plaintiff has more mental limitations than the ALJ assessed (AR 31-32, 859). Plaintiff contends

that the ALJ’s rationale for finding this opinion was entitled to “no weight” was flawed and

unsupported.

       In Burmester v. Berryhill, 920 F.3d 507 (7th Cir. 2019), the Seventh Circuit rejected

Plaintiff’s argument that an ALJ failed to properly incorporate limitations in concentration,

persistence, or pace in the hypothetical. Id. This case is unlike Burmester where the court noted

that there was no “checkbox” indicating a moderate limitation, but only a “Statement of Work

Capacity” indicating that concentrating at work would be manageable for Burmester. See id. at

512. Plaintiff argues that the present case is more like DeCamp because the state agency indicated

that Plaintiff would be moderately limited in completing a normal workday and workweek without


                                                  13
 USDC IN/ND case 1:20-cv-00012-WCL document 18 filed 11/04/20 page 14 of 26


interruption from psychologically based symptoms and perform at a consistent pace without an

unreasonable number and length of rest periods.

       Plaintiff further argues that the vocational findings are also unsupported because the jobs

the VE cited in response to the ALJ’s hypothetical, which the ALJ relied upon to support his Step

Five denial, all require a reasoning level of 2 according to the DOT’s General Education

Development (GED) Scale (AR 34, 56-57, 294, 296, 299, 304-305, 308, 310). A reasoning

development level of 2 requires the ability to carry-out detailed instructions. Had the ALJ included

in his hypothetical to the VE the limitations the state agency psychological consultants assessed,

consistent with his affording “great weight to their opinions,” and accounted for Plaintiff’s limited

ability to understand, remember, and carryout detailed instructions, the jobs the VE identified

would be precluded.

       Plaintiff also points out that the ALJ’s RFC assessment departs from and is less restrictive

than the state agency psychological consultants’ assessment despite the ALJ’s finding that Plaintiff

was more limited socially. The state agency psychological consultants assessed no limitations in

interacting with others under the “B” criteria (AR 31, 76, 102), yet the ALJ assessed “moderate”

limitation in “social functioning” due to “alleged report for paranoia” (AR 31). Despite finding

Plaintiff more limited in social functioning/interacting with others, the ALJ’s mental RFC is less

restrictive than the state agency psychological consultants’ assessment (AR 31, 32, 79, 106). The

ALJ found that Plaintiff could “interact and react appropriately with supervisors, coworkers, and

the general public on an occasional basis,” but the state agency psychological consultants found

that she was limited to only “brief supervision and interaction with coworkers” (AR 34, 79).

       The ALJ’s mental RFC assessment would require Plaintiff to interact with supervisors,


                                                 14
 USDC IN/ND case 1:20-cv-00012-WCL document 18 filed 11/04/20 page 15 of 26


co-workers and the public on an occasional basis, which means for up to one-third of a workday.

This translates to interaction occurring for up to 138 minutes each day, excluding normal breaks of

30 minutes for lunch and two other 15 minute breaks (7 hours per day x 60 minutes x 1/3=138.6

minutes/day). Plaintiff thus concludes that the ALJ failed to address and reconcile the mental RFC

with the state agency psychological consultants’ conclusion that Plaintiff was limited to only “brief

supervision and interaction with coworkers” (AR 79).

       Plaintiff argues that there is a disconnect between the ALJ’s finding that Plaintiff was

socially more limited in interacting with others than the state agency psychological consultants

assessed and his mental RFC requiring “occasional interaction” not only with supervisors and

coworkers but also with the general public. The ALJ’s flawed rationale and mental residual

functional capacity is significant given the evidence that interactions with others, including

Plaintiff’s ex-husband and her neighbors, triggered her paranoid episodes and voices, even when

medicated with Zyprexa (AR 585, 824). It is not apparent that the ALJ’s assessment accounted for

the impact of the stress of full-time work with the level of social interaction required in the ALJ’s

hypothetical on Plaintiff’s symptoms, particularly when considered in conjunction with her

intellectual deficits and low scores on the WAIS-IV scales measuring verbal comprehension and

working memory (AR 765).

       The ALJ’s consideration of the evidence in assessing Plaintiff’s RFC reflects that he

impermissibly parsed her schizophrenia and intellectual disability rather than considering the

combined impact of those impairments on her functioning and RFC. See 20 C.F.R. § 416.923(c).

This is evident given the ALJ’s reliance on Plaintiff’s past ability to work as a benchmark for

assessing her current mental abilities (AR 29). Plaintiff last worked in 2008 (AR 206-208) which


                                                  15
 USDC IN/ND case 1:20-cv-00012-WCL document 18 filed 11/04/20 page 16 of 26


was before the onset of her psychotic break with auditory hallucinations and inpatient

hospitalization in 2010 for Psychotic Disorder/Schizophrenia (AR 492- 498). The fact that

treatment with Zyprexa was largely effective at controlling the symptoms of her

schizophrenia, including paranoia and auditory hallucination, does not mean Plaintiff is capable

of working 5 days a week, 8 hours a day in a competitive work setting given her impairments in

combination. See POMS DI 24510.057 Sustainability and the Residual Functional Capacity (RFC)

Assessment (“REMINDER: Inability to sustain a 40-hour workweek is an RFC finding.”). ALJs

must consider a claimant’s stamina and endurance in evaluating RFC, and a claimant’s RFC must

reflect activities that the claimant can sustain for an 8-hour workday and a 5-day work week (with

normal breaks). See POMS DI 24510.005, DI 24510.057. Plaintiff points out that there is no

evidence that she ever had the capacity to work with the combination of her two serious mental

impairments.

       In response, the Commissioner acknowledges that the ALJ’s RFC assessment is the

equivalent to a limitation to “unskilled work.” The Commissioner cites Juzysta, 2019 U.S. Dist.

LEXIS 27479 (2019), and Palmer v. Saul, 779 F. App'x 394, 398-400 (7th Cir. 2019), as support

for the assertion that a limitation to unskilled work is adequate to account for deficiencies in

concentration, persistence, or pace. In Palmer, Plaintiff argued that the ALJ did not account for

concentration problems related to pain and fatigue which stemmed mostly from pain-related

sleeping problems but not severe mental impairments; there was also a lack of medical opinion

evidence or specific testimony regarding Palmer’s concentration, persistence, or pace difficulties.

Id.

       Juzysta involved concentration, persistence, or pace deficits where a learning disorder was


                                                  16
 USDC IN/ND case 1:20-cv-00012-WCL document 18 filed 11/04/20 page 17 of 26


the only severe mental impairment, and there was a lack of evidence concerning other impairments

until almost ten years after the date last insured. Juzysta v. Berryhill, No. 1:18–cv-4-TLS, 2019

WL 762509, at *8 (N.D. Ind. Feb. 21, 2019). In Juzysta, the ALJ’s mental RFC was more

restrictive than state agency psychological consultant assessment. In the present case, the ALJ

acknowledged Plaintiff’s severe mental impairments included not only a cognitive learning disorder

(i.e. borderline intellectual functioning), but also schizophrenia which was diagnosed and treated

through Park Center during the relevant period. Schizophrenia impacted more than just the skill

level of work Plaintiff could perform. The state agency psychological consultant who reviewed

Plaintiff’s case also opined that Plaintiff was moderately limited in the ability to maintain attention

and concentration for extended periods and to complete a normal workday and workweek without

interruptions from psychologically based symptoms and to perform at a consistent pace without an

unreasonable number and length of rest periods (AR 68, 104-105). Limiting the complexity of

work tasks does not account for the limitations that state agency psychological consultants

assessed and the restrictions Plaintiff experiences.

       Contrary to the Commissioner’s assertion, a “logical bridge” between the evidence and the

mental RFC the ALJ assessed is lacking. The Commissioner has not refuted Plaintiff’s argument

that the ALJ committed a harmful legal error in failing to reconcile and explain how he accounted

for the “checkbox” moderate limitations the state agency psychological consultants assessed and

the RFC assessment. The ALJ failed to provide a reasoned explanation as to how the evidence

translated into the ability to perform unskilled work with undefined pace restrictions.

       The ALJ also afforded “great weight” to the medical opinions from Dr. Predina’s

examination but did not address the greater deficits she assigned (AR 28). Dr. Predina opined


                                                  17
 USDC IN/ND case 1:20-cv-00012-WCL document 18 filed 11/04/20 page 18 of 26


Plaintiff would likely have problems not only with concentrating on job responsibilities but also in

her ability to “persist” with job responsibilities (AR 767). Dr. Predina administered testing that

resulted in a composite full-scale IQ (FSIQ) of 70 which is in 2nd percentile (AR 767-768).

Likewise, treatment evidence from Park Center indicated that Zyprexa largely controlled Plaintiff’s

symptoms, but she still had episodes of paranoia and difficulty with recall; Park Center treatment

records indicate Plaintiff’s dosage of Zyprexa required changes to stabilize her symptoms.

        Further, there is nothing about Plaintiff’s daily living that would imply she could mentally

sustain work activity five days a week, eight hours a day. Performing activities of daily living on a

limited basis, on its own, does not show that a person can hold down a full-time job. Bjornson v.

Astrue, 671 F.3d 640, 647 (7th Cir. 2012) ("The critical differences between activities of daily

living and activities in a full-time job are that a person has more flexibility in scheduling the former

than the latter, can get help from other persons . . . and is not held to a minimum standard of

performance, as she would be by an employer.").

        In defense of the ALJ’s RFC assessment, the Commissioner urges that the definition of

“moderate” is “fair,” and that Plaintiff did not have a “marked” limitation which is defined as

“seriously limited.” On SSA’s five-point scale for rating the functional “B” criteria under the

mental impairment listings, “moderate” falls between “mild” and “marked.” See 20 C.F.R. pt. 404,

subpt. P, app. 1 § 12.00(E) and (F). While a “moderate” limitation does not support a presumptive

finding of disability, it means that the limitation is more than mild and that the individual is more

than “slightly limited” in a particular area.

        Plaintiff has not argued that she met or equaled a mental impairment listing with “marked”

limitations or that she is presumptively disabled based on her mental impairments. Rather, a


                                                  18
 USDC IN/ND case 1:20-cv-00012-WCL document 18 filed 11/04/20 page 19 of 26


moderate limitation necessitates a corresponding limitation in the RFC assessment. Here, Plaintiff

has demonstrated that the ALJ’s hypothetical to the VE and RFC assessment failed to account for

her moderate limitations in the “persistence” aspect of concentration, persistence, or pace. The

“‘hypothetical posed to the VE and the ALJ's RFC assessment must incorporate all of the

claimant's limitations supported by the medical record,’ including even moderate limitations in

concentration, persistence, or pace.” Crump v. Saul, 932 F.3d 567, 570 (7th Cir. 2019) (citing

Varga v. Colvin, 794 F.3d 809, 813 (7th Cir. 2015)). This error warrants remand because “when

the ALJ supplies a deficient basis for the VE to evaluate the claimant's impairments, this error

necessarily calls into doubt the VE's ensuing assessment of available jobs.” Id. citing DeCamp v.

Berryhill, 916 F.3d 671, 676 (7th Cir. 2019).

       The Commissioner offers a conclusory argument that the ALJ “reasonably accounted” for

Plaintiff’s moderate limitation in social functioning by restricting her to occasional interaction with

supervisors, coworkers, and the public. The Commissioner’s response largely ignores Plaintiff’s

arguments. The ALJ failed to reconcile his finding that Plaintiff was more socially limited than the

state agency psychological consultants assessed with their assessment for only “brief supervision

and interaction with co-workers.”

       Likewise, Dr. Predina, whose opinion the ALJ gave “great weight,” opined that Plaintiff

“may struggle to get along with her supervisors and coworkers when she has active symptoms of

her reported schizophrenia (AR 767). The ALJ’s consideration of Plaintiff’s social functioning is

lacking a logical bridge resulting in yet another deficiency in the RFC assessment. As a result, this

error necessarily calls into doubt the VE's testimony concerning the availability of jobs and

requires remand. DeCamp, 916 F.3d at 676.


                                                  19
 USDC IN/ND case 1:20-cv-00012-WCL document 18 filed 11/04/20 page 20 of 26


        Next, Plaintiff contests the ALJ’s treatment of her dizziness. The ALJ acknowledged that

Plaintiff testified that she experienced dizziness and lightheadedness as a side effect of her

medication, but he concluded that the “allege[d] medication side-effects causing her to be dizzy

and lightheaded” was “not noted in the record by the claimant” (AR 27). The ALJ was suspicious

of and disbelieved Plaintiff’s reports, yet there is evidence in the record that Plaintiff did report

dizziness as a medication side effect (AR 849). In 2017 Plaintiff began taking Lisinopril for her

hypertension, and she thought the medication caused dizziness/ lightheadedness (AR 84, 758).

Dizziness, feeling unsteady, or having trouble keeping balance is also a side effect of Zyprexa.

        Plaintiff was seen in the emergency room for dizziness on at least two occasions, and she

had also presented to her family doctor due to dizziness (AR 324, 350-351, 396-397, 777-778).

Plaintiff claims that the ALJ overlooked these records and otherwise used inaccurate, boilerplate

medical records to impugn Plaintiff’s character and credibility. Eye Care Center records

specifically note that Plaintiff reported dizziness as a medication side effect. (AR 849). Dizziness is

also checked as a symptom in other records from the Eye Center (AR 792- 793, 835). While

dizziness is specifically noted in the Eye Center records, those same records indicate “denies”

dizziness on the boilerplate symptom review (AR 792-793, 835-836, 849). Similarly, in May

2017 Plaintiff presented to Dr. Wuest, her family physician, and he assessed “Dizziness,” yet his

exam indicated “negative for dizziness” (AR 777-778). Dr. Wuest’s plan was to “continue current

meds” which is consistent with Plaintiff’s reports that her doctors did not want to switch her

medication (AR 54, 778). The record also contains emergency room visits for dizziness in 2013

and 2014, and the evidence also indicates that Plaintiff was prescribed Antivert/Meclizine due to

her dizziness (AR 324, 350-351, 396-397, 409).


                                                   20
 USDC IN/ND case 1:20-cv-00012-WCL document 18 filed 11/04/20 page 21 of 26


       Despite finding a lack of support for Plaintiff’s “allegations” of dizziness, the ALJ added

a “precautionary accommodation” precluding work around unprotected heights, dangerous

machinery, or climbing ladders, ropes, or scaffolds (AR 27). In this case those limitations are

insignificant, and in general they have a minimal impact on the availability of work. See, e.g., SSR

85-15, 96-9p. The limitations the ALJ assessed do not address the dizziness or “lightheadedness”

Plaintiff experiences which at times limited her ability to stand or walk and caused her to lie down

or nap to obtain relief (AR 51-54). Plaintiff concludes that there is no assurance that the ALJ’s

RFC accounted for the limitations Plaintiff experiences due to her dizziness, rendering the ALJ’s

Step Five finding unsupported.

        In response. the Commissioner asserts that Plaintiff’s physicians did not want to change

her medications despite her reports, implying that her medication side effects were not bad.

However, this simply means that Plaintiff must try to cope with the medication side effects, not

that she does not experience adverse side effects impacting her functioning.

       As the ALJ erred in assessing the record with respect to Plaintiff’s reports of dizziness,

remand is warranted on this issue.

       Next, Plaintiff argues that the ALJ erred in his consideration of the opinion evidence. The

ALJ gave “little weight” to the opinion completed by Park Center social worker Sandra

Nowlin, M.A. (AR 31-32, 859-861). Although Ms. Nowlin was not an “acceptable medical

source” as defined in 20 C.F.R. § 416.902, SSA recognizes that opinions from medical sources,

who are not technically deemed “acceptable medical sources,” are “important and should be

evaluated on key issues such as impairment severity and functional effects, along with the other

relevant evidence in the file.” SSR 06-03p. The factors in 20 C.F.R. § 416.927 that apply to the


                                                 21
 USDC IN/ND case 1:20-cv-00012-WCL document 18 filed 11/04/20 page 22 of 26


weighing of opinions from acceptable medical sources also apply to the consideration of opinions

from medical sources who are “not acceptable” medical sources. 20 C.F.R. § 404.927(f)(1).

       In June 2018 Ms. Nowlin responded to a questionnaire regarding Plaintiff’s functioning

and indicated Plaintiff would be unable to meet competitive standards with regard to many of the

basic mental abilities needed to do unskilled work (AR 859). She also indicated that Plaintiff

would likely be absent from work more than four days per month (AR 860). In support of the

assessment Ms. Nowlin cited Plaintiff’s diagnosis of schizophrenia and her auditory hallucinations

(AR 860).

       The ALJ gave the opinion “no weight” because the treatment records failed to support that

Ms. Nowlin had “clinical contact” with Plaintiff. (AR 31). The ALJ also indicated that Park Center

records did not support that Plaintiff was unable to work due to hearing voices, and he found the

opinion “simply inexplicable” (AR 32). Plaintiff argues that, contrary to the ALJ’s claim, the

record does support that Ms. Nowlin had “clinical contact” with Plaintiff. Although the contact is

not extensive, Ms. Nowlin evaluated Plaintiff in December 2016 and performed the Adult Needs

and Strength Assessment (ANSA) Reassessment (AR 678-681). Plaintiff points out that, as a

provider with Park Center, Ms. Nowlin would have had access to the longitudinal treatment

records from Park Center which included evidence of the auditory hallucination with persecutory

voices (AR 492-499). Plaintiff states that Ms. Nowlin may have been reciting the history of

Plaintiff’s symptoms as the reason she could not work and accounted for the potential impact of

the demands of work activity given the diagnosis of schizophrenia. Plaintiff argues that rather than

taking such a dismissive approach to the opinion (and incorrectly finding that Ms. Nowlin had no

contact with Plaintiff), the ALJ could have sought clarification concerning the opinion instead of


                                                22
 USDC IN/ND case 1:20-cv-00012-WCL document 18 filed 11/04/20 page 23 of 26


announcing in the decision his conclusion that the opinion is “simply inexplicable.” See Barnett,

381 F.3d at 669; 20 C.F.R. 404.1512(b); see also HALLEX I-2-6-56 (An ALJ has a duty to

ensure the administrative record is “fully and fairly developed” and will “make reasonable attempts

to obtain evidence pertinent to the matters at issue.”).

        In response, the Commissioner argues that the ALJ properly considered the “outlier”

opinion from Sandra Nowlin at Park Center. The Commissioner does not dispute that the ALJ was

incorrect concerning an alleged lack of clinical contact with Plaintiff but asserts that the evidence,

including the Park Center records, did not support Ms. Nowlin’s opinion. While Plaintiff’s

symptoms improved with treatment at Park Center, the Commissioner has failed to acknowledge

the impact of stress and demands of work activity on Plaintiff’s schizophrenia. The Commissioner

has also failed to respond to the argument that the ALJ could have sought clarification of the

opinion to the extent he thought the opinion was to “say the least, simple inexplicable” (AR 32).

        The Commissioner also argues that the ALJ properly gave the state agency psychological

consultant opinions “great weight”. As discussed above, the ALJ’s RFC assessment also departs

from the assessment of those consultants. Notably, the Commissioner does not mention that the

ALJ also gave “great weight” to the opinions of the Dr. Predina, the consultative psychologist for

SSA, who indicated that Plaintiff may struggle to get along with supervisors when she has active

symptoms of her reported schizophrenia and an impaired ability to sustain concentration and

persistence (AR 767). As there are errors in the ALJ’s evaluation of the opinion evidence, remand

is required.

        Next, Plaintiff argues that the ALJ failed to properly evaluate Plaintiff’s symptoms and

limitations. An ALJ’s symptom evaluation is reviewed for legal error and will be reversed if,


                                                  23
 USDC IN/ND case 1:20-cv-00012-WCL document 18 filed 11/04/20 page 24 of 26


overall, the ALJ’s factual conclusions are “patently wrong.” See, e.g., Cullinan v. Berryhill, 878

F.3d 598, 604 (7th Cir. 2017); Prochaska v. Barnhart, 454 F.3d 731, 738 (7th Cir. 2006). An

ALJ’s assessment is “patently wrong” when the findings lack adequate explanation, are not

“competently” explained, not supported by substantial evidence from the record as a whole, or are

otherwise factually or logically mistaken. Allord v. Barnhart, 455 F.3d 818, 821 (7th Cir. 2006);

see also Cullinan, 878 F.3d at 604 (credibility determination lacks support when it relies on

inferences that are not logically based on specific findings and evidence). See also 42 U.S.C. §

405(g) (findings of fact conclusive when supported by substantial evidence); 20 C.F.R. §

404.1529; SSR 16-3p. To permit the reviewing court to determine whether the decision is legally

sound and factually supported, the ALJ must support his finding with specific reasons, supported

by substantial evidence, and explained well enough for a reviewing court to conduct a thorough

review. Villano v. Astrue, 556 F.3d 558, 562 (7th Cir. 2009); Pepper v. Colvin, 712 F.3d 351, 367

(7th Cir. 2013) (citing Terry v. Astrue, 580 F.3d 471, 477 (7th Cir. 2009)); Social Security

Ruling (SSR) 16-3p.

       In this case, the ALJ announced his “credibility” finding following his RFC assessment

using boilerplate that the 7th Circuit has repeatedly criticized:

       After careful consideration of the evidence, the undersigned finds that the
       claimant’s medically determinable impairments could reasonably be expected to
       cause the alleged symptoms; however the claimant’s statements concerning the
       intensity, persistence, and limiting effects of these symptoms are not entirely
       consistent with the medical evidence and other evidence for the reasons explained
       in this decision.

(AR 33). The Seventh Circuit has routinely condemned similar language as “meaningless

boilerplate” and evidence of “backwards” application of the required analysis. Bjornson v. Astrue,



                                                  24
 USDC IN/ND case 1:20-cv-00012-WCL document 18 filed 11/04/20 page 25 of 26


671 F.3d 640, 644-45 (7th Cir. 2012); Martinez v. Astrue, 630 F.3d 693, 696 (7th Cir. 2011);

Parker v. Astrue, 597 F.3d 920, 921-22 (7th Cir. 2010). The ALJ's use of an incorrect "not

entirely consistent" standard to evaluate a claimant's statements concerning their impairments is

also itself inconsistent with the governing regulations. Ralston v. Saul, No. 3:18-cv-996-PPS,

2019 U.S. Dist. LEXIS 187014, at *6-11 (N.D. Ind. Oct. 29, 2019); Minger v. Berryhill, 307 F.

Supp. 3d 865, 872-73 (N.D. Ill. 2018); Farley v. Berryhill, 314 F. Supp. 3d 941, 946 (N.D. Ill.

2018). Social Security regulations explain how ALJ's are supposed to evaluate a claimant's

symptoms. "In determining whether you are disabled, we consider all your symptoms, including

pain, and the extent to which your symptoms can reasonably be accepted as consistent with the

objective medical evidence and other evidence." 20 C.F.R. § 416.929(a).

       Plaintiff contends that, while the ALJ’s legal errors in phrasing the legal requirement for his

evaluation of credibility and “backwards” credibility determination are not automatically grounds

for remand, the ALJ has failed to support his symptom testimony evaluation by substantial

evidence. Plaintiff further contends that the ALJ’s consideration of Plaintiff’s symptom testimony

lacks a logical bridge. As discussed above, the ALJ overlooked evidence supporting Plaintiff’s

reports concerning the side effects of her medication and failed to meaningfully address those

symptoms or incorporate them into the RFC assessment. The ALJ also conflated stability with a

lack of disability and in so doing failed to consider the combined impact of Plaintiff’s intellectual

disability and schizophrenia when considering the symptom testimony and assessing her RFC.

       In this case, the ALJ did not set forth the required symptom analysis, and by failing to

engage in the required analysis, he failed to make the type of findings required by SSA policy and

circuit precedent. This resulted in a flawed symptom evaluation and unsupported assessment of


                                                  25
 USDC IN/ND case 1:20-cv-00012-WCL document 18 filed 11/04/20 page 26 of 26


Plaintiff’s RFC.

        In response, the Commissioner offers no reasonable explanation for the ALJ’s departure

from the regulatory standard for evaluating subjective symptoms and limitations. The ALJ’s

consideration of the evidence and opinions was fundamentally flawed and lacking a logical bridge.

Accordingly, remand is warranted.

                                           Conclusion

       On the basis of the foregoing, the Decision of the Commissioner is hereby REVERSED

AND REMANDED, in accordance with the above Opinion.



Entered: November 4, 2020.


                                                         s/ William C. Lee
                                                         William C. Lee, Judge
                                                         United States District Court




                                               26
